DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 21, drawn to a method for implanting a prosthesis.
Group II, claim(s) 45 and 47-51, drawn to a base station.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of an implantable device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20120116310 A1 to Forsell. Forsell teaches implantable electronic devices were well-known in the art before the effective filling date of the invention [0205].
David Parker on 02/25/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 45 and 47-51.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 21 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45 and 47-51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "broadcasting a first request for registered kinematic implantable devices…" in the first paragraph of page 3 of the Claims.  There is insufficient antecedent basis for this limitation in the claim, because the claim previously refers to only one kinematic implantable device, so it is unclear if “registered kinematic implantable devices” refers only to the previously recited registered implantable device, a new plurality of registered kinematic devices is being introduced, if these new plurality of registered devices are required to 
Claims 47-51 are indefinite for depending on and failing to further clarify the indefinite subject matter of claim 45.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 45 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over US 9019098 B2 to Okano (cited by Applicant) in view of US 20130110008 A1 to Bourget, et al. (hereinafter Bourget) and US 20090192533 A1 to Dlugos, Jr., et al. (hereinafter Dlugos).
Regarding claim 45, Okano teaches a base station (wireless communications terminal (20)) for use in a patient's home (Examiner’s note: “for use in a patient’s home” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because the device is configurable for performing a comparison operation to determine appropriate action without input from a physician, such that the device can operate autonomously in a patient’s home [abstract; col 7, ln 26-33]), comprising:
a radio (first wireless interface (24), configured to receive a radio (RF wake UP) signal) to communicate with an implantable device (10) that is associated with a body part of the patient ([col 3, ln 56-63; col 6, ln 30-46; col 10, ln 5-11], IMD (10) is associated with a body part of the patient by being implanted in a body part of the patient) (Fig 5);
a network communication interface (second wireless interface (28)) to communicate with a cloud database (web server (30)) [col 6, ln 30-46] (Fig 5);
a memory (storage unit (25)) arranged to store instructions and data collected by the implantable device [col 6, ln 55 – col 7, ln 1-2] (Fig 3);
a processor (control unit 23) that executes the stored instructions to perform actions [col 6, ln 55 – col 7, ln 1-2] (Fig 3), the actions including:

in response to receiving a response from the implantable device (S103) [col 10, ln 20-25], providing a second request (S104) [col 10, ln 12-15], to the implantable device via the radio [col 10, ln 12-15], to transmit the collected data from the kinematic implantable device to the base station [col 10, ln 12-25] (Fig 6);
receiving the collected data (S107) from the implantable device via the radio [col 10, ln 26-37] (Fig 6);
providing the collected data to the cloud database (S108) via the network communication interface [col 10, ln 38-41] (Fig 10); and
a power supply to provide power to the memory, the radio, the communication interface, and the processor ([col 7, ln 26-33], the memory, the radio, the communication interface, and the processor of base station (20) inherently need power from some sort of power supply in order to perform their functions) (Fig 7);
However, Okano does not teach the implantable device is a kinetic implantable device;
broadcasting a first request for registered implantable devices within communication range of the radio to respond to the base station; and
A housing to encase the memory, the processor, the communication interface, and the radio.
Bourget teaches an implantable device is a kinetic implantable device ([0023], implantable IMD can include an accelerometer to measure a kinematic movement of a patient);

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Okano to have the implantable device is a kinetic implantable device based on the teachings of Bourget, because doing so would enable the device to sense patient movement, as recognized by Bourget [0023].
It would have also been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Okano to have broadcasting a first request for registered implantable devices within communication range of the radio to respond to the base station based on the teachings of Bourget, because doing so would enable a physician to generate new programs, as recognized by Bourget [0035].
Dlugos teaches a housing (of data logger 270, shown in Fig 24) to encase a memory (280), a processor (276), a communication interface (286), and a radio (272) (Fig 25) ([0089, 0064, 0092], Dlugos must inherently have some sort of housing over data logger 270 to cover its memory (280), processor (276), communication interface (286), and radio (272) that are not shown in Fig 24).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Okano to have a housing to encase the memory, the processor, the communication interface, and the radio based on the teachings of Dlugos, because housings can be used to prevent fluid from contacting elements disposed therein, as recognized by Dlugos [0060].


receiving configuration information (detailed determination result in step S110) from another computing device (web server 30) via the network communication interface (second wireless interface 28) [col 9, ln 14-28; col 10, ln 53-58] (Fig 5); and
providing the configuration information to the kinematic implantable device (data measurement mode change signal in step S116) via the radio (first wireless interface 24) [col 10, ln 12-15; col 11, ln 22-32] (Fig 5).
However, Okano does not teach the configuration information defining at least one parameter for the kinematic implantable device to collect data on a movement of the body part in which the kinematic implantable device is associated.
Bourget teaches configuration information defining at least one parameter for the kinematic implantable device to collect data on a movement of the body part in which the kinematic implantable device is associated ([0023, 0027, 0047], programmer (14) can send configuration parameters to IMD (12) to instruct it to use its accelerometer to either detect an audio tone or sense a patient movement activity of the body part it is disposed in).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Okano to have the configuration information defining at least one parameter for the kinematic implantable device to collect data on a movement of the body part in which the kinematic implantable device is associated based on the teachings of Bourget, because doing so would enable the device to sense patient movement, as recognized by Bourget [0023].


receiving information (detailed determination result in step S110) from another computing device (web server 30) via the network communication interface (second wireless interface 28) [col 9, ln 14-28; col 10, ln 53-58] (Fig 5), the information modifying a rate at which the kinematic implantable device collects data ([col 3, ln 64 – col 4, ln 6; col 11, ln 22-32], detailed determination result information can comprise instructions to change the mode of the implantable IMD (10) from an emergency mode to a normal mode, which correspondingly changes the data collection rate of the IMD from five seconds to once a day or every 12 hours); and
providing the information to the kinematic implantable device (data measurement mode change signal in step S116) [col 11, ln 22-32] (Fig 6).

Regarding claim 49, Okano in view of Bourget and Dlugos teach all the limitations of claim 45, and Okano further teaches the processor (control unit 23) executes the instructions to perform further actions [col 6, ln 55 – col 7, ln 1-2], including:
receiving information (detailed determination result in step S110) from another computing device (web server 30) via the network communication interface (second wireless interface 28) [col 9, ln 14-28; col 10, ln 53-58] (Fig 5): and
providing the information to the kinematic implantable device (data measurement mode change signal in step S116) [col 11, ln 22-32] (Fig 6).

Bourget teaches information modif[ies] a type of data collected by the kinematic implantable device ([0023, 0027, 0047], programmer (14) can send configuration parameters to IMD (12) to instruct it to use its accelerometer to either detect an audio tone or sense a patient movement activity of the body part it is disposed in).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Okano to have the information modifying a type of data collected by the kinematic implantable device based on the teachings of Bourget, because doing so would enable the device to sense patient movement, as recognized by Bourget [0023].

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Bourget and Dlugos as applied to claim 45 above, and further in view of US 20100287422 A1 to Miyazaki (cited by Applicant).
Regarding claim 50, Okano in view of Bourget and Dlugos teach all the limitations of claim 45, however they do not teach transmitting the first request includes:
determining that a current time of the base station is within a predetermined communication window; and
in response to the current time being within the communication window, broadcasting the first request.
Miyazaki teaches transmitting a first request (signal sent by module 14-k) [0076] (Fig 5) includes:

in response to the current time being within the communication window, broadcasting the first request (synchronization packet) [0076].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Okano in view of Bourget and Dlugos to have transmitting the first request includes:
determining that a current time of the base station is within a predetermined communication window; and
in response to the current time being within the communication window, broadcasting the first request based on the teachings of Miyazaki, because doing so would enable the base station and implantable device to enter a sleep mode simultaneously, as recognized by Miyazaki [0078].

Regarding claim 51, Okano in view of Bourget and Dlugos teach all the limitations of claim 45, however they do not teach the processor executes the instructions to perform further actions, including:
determining that a current time of the base station is within a predetermined communication window;
in response to the current time being within the communication window, broadcasting the first request; and
in response to the current time being outside the communication window, waiting for the current time to be within the communication window.

determining that a current time of the base station is within a predetermined communication window (sleep start time) [0076];
in response to the current time being within the communication window, broadcasting the first request (synchronization packet) [0076]; and
in response to the current time being outside the communication window (predetermined adjustment time passes) [0078], waiting for the current time to be within the communication window ([0079-0080] module 14-k waits for a sleep time to pass, then after sleep time passes, module 14-k restarts and sends a signal to module 31 in order to check normalcy of processing).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Okano in view of Bourget and Dlugos to have the processor executes the instructions to perform further actions, including:
determining that a current time of the base station is within a predetermined communication window;
in response to the current time being within the communication window, broadcasting the first request; and
in response to the current time being outside the communication window, waiting for the current time to be within the communication window based on the teachings of Miyazaki, because doing so would enable the base station and implantable device to enter a sleep mode simultaneously, as recognized by Miyazaki [0078].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170333080 A1 to Roschak, et al. is mentioned because it discloses a base station comprising a power supply, radio, processor, and memory. US 7813808 B1 to Doron, et al. is mentioned because it discloses a base station configurable to control a sampling and/or type of data an implantable sensing arrangement collects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791